Citation Nr: 0719272	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  95-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.

2.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Kenneth Mason, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a previously denied claim.  
In July 1997, the Board found that new and material evidence 
had not been submitted to reopen the claim.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion, in 
a November 1998 Order, the Court vacated the decision and 
remanded the case to the Board for consideration of the 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board remanded the case to the RO in April 1999 for 
readjudication of the claim under Hodge.  Upon return from 
the RO, in an August 1999 decision, the Board again found no 
new and material evidence had been submitted to warrant 
reopening of the claim.  The veteran appealed that decision 
to the Court.  Pursuant to another joint motion, the Court's 
December 2000 Order vacated the Board decision and remanded 
the matter to the Board for additional development and notice 
to the veteran.  In February 2001, the Board remanded the 
case to the RO for completion of the development discussed in 
the joint motion to the Court.  Upon return from the RO, the 
Board found that the RO had not adequately completed the 
development discussed in the joint motion, and, in September 
2004, the Board again remanded the claim for further 
development.  The claim was again remanded for development in 
October 2005.  

The issue of entitlement to service connection for a nervous 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.





FINDINGS OF FACT

1.  The claim for service connection for a nervous disorder 
was previously denied in an October 1977 Board decision.  The 
RO and the Board declined to reopen the claim several times 
thereafter, most recently in March 1990.  The veteran did not 
appeal that decision within the year after he was notified.  

2.  Evidence received since the last final denial in March 
1990 includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1990 Board decision that declined to reopen the 
previously denied claim for service connection for a nervous 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a nervous disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in October 1977 and March 
1990, the Board denied the veteran's claim for service 
connection for a nervous disorder and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the October 1977 
and March 1990 decisions became final because the appellant 
did not file a timely appeal from either.

The claim for entitlement to service connection for a nervous 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in October 
1995.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, this change does not 
apply to the instant case because the claim to reopen was 
received before that date.  See 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private treatment records, and the 
veteran's own statements.  The Board found that there was no 
evidence demonstrating that the veteran's nervous disorder 
(schizophrenia) was either incurred in or aggravated as a 
result of his service, and the claim was denied.

The veteran most recently applied to reopen his claim for 
service connection for a nervous disorder in October 1995.  
The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Evidence received since the last final decision includes VA 
and private treatment records dated from April 1992 to 
January 2000 which show that the veteran has received ongoing 
treatment for a nervous disorder diagnosed as schizophrenia.  
A January 2000 record of treatment noted that the veteran's 
symptoms first developed in service and that he became 
psychotic shortly after his discharge from service.  Newly 
received evidence also includes a private psychiatric opinion 
dated in December 1999 which finds that the veteran became 
symptomatic as a result of stress endured in the military in 
1962.  The Board finds these two statements relating the 
veteran's current diagnosis of schizophrenia to his period of 
active military service to be evidence that is both new and 
material, as they suggest a nexus to service.  This evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for a nervous disorder is 
reopened.  To that extent only, the appeal is allowed.




REMAND

To ensure that the veteran's procedural rights are protected, 
the Board must remand the claim for service connection for a 
nervous disorder for RO adjudication of the claim on the 
merits in the first instance, and any other appropriate 
notice, further development needed.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In this regard, the claim was remanded in October 2005 for 
the purpose of obtaining VA medical records for the period of 
1974 to 1976 from the VA facilities in Atlanta, Georgia, Los 
Angeles, California, New York, New York, Roanoke, Virginia, 
and Puerto Rico, and their associated storage facilities.  

The record reflects that the RO requested that each of these 
facilities search their records and associated facilities 
where the requested records may have been archived.  In April 
2006 the RO received a response from the Augusta, Georgia 
facility indicating that it did not have any records for the 
veteran.  A July 2006 response from the Los Angeles, 
California facility stated that the West Los Angeles Systems 
computer database was checked, as well as the archived 
records, and no records for the veteran were found.  In 
September 2006, the RO received a response from the Roanoke, 
Virginia facility indicating they the facility did not have 
any records for the veteran dated from 1974 to 1976.  A 
September 2006 from the New York, New York facility stated 
that there was no medical chart pertaining to the veteran at 
the facility.  Finally, a November 2006 response from the San 
Juan, Puerto Rico VA facility stated that there were no 
records pertaining to treatment of the veteran dated between 
1974 and 1976 in the archived records.

Of the above responses, only the Los Angeles and San Juan 
facilities made clear that a search was conducted for 
archived records pertaining to the veteran.  Thus, while it 
is clear that the RO instructed each of the above facilities 
to conduct searches for archived records, the Board is unable 
to discern from the various responses whether the facilities 
in Augusta, Georgia; Roanoke, Virginia; and New York, New 
York conducted a search for archived records.  Because that 
particular detail of the search is unclear, it remains 
unclear whether any archived records pertaining to the 
veteran may yet be located.  Accordingly, the Board must once 
again remand the claim for an additional search for records.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide compliant notice to the 
veteran for the claim of service 
connection for a nervous disorder.

2.  Obtain the veteran's VA medical 
records for the period of 1974 to 1976 
from the appropriate storage facility.  
Specifically, these records must be 
requested from the facilities in 
Atlanta, Georgia, New York, New York, 
and Roanoke, Virginia.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available, including 
specifically if there are no archived 
records pertaining to the veteran.

3.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the veteran's 
claim for service connection for a 
nervous disorder.  If action is adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


